Per Curiam:

This is an appeal from the judgment roll alone.
Since the filing of the record on appeal in this court about six months ago, the plaintiffs have not filed any briefs on appeal, and have failed to appear and argue the case on the motion to dismiss, or the merits, at the time set for the hearing after postponement, and after notice of the motion and hearing. No request has been made for the submission of the case without argument or brief. Under the circumstances, it may be inferred that the-appeal has been abandoned; and, as no glaring defects appear on the face of the judgment roll, the judgment is affirmed under the following cases: Linville v. Clark, 30 Nev. 113; State v. Myatt, 10 Nev. 166; Gardner v. Gardner, 23 Nev. 214; Finlayson v. Montgomery, 14 Nev. 397; Fulton v. Day, 8 Nev. 82; Goodhue v. Shedd, 17 Nev. 141; Matthewson v. Boyle, 20 Nev. 88.